Ughetta, J. (dissenting).
I dissent and vote to affirm the order and judgment.
So far as the reported cases indicate, no indictment has ever been dismissed for want of a speedy trial because of any hiatus between the filing of the complaint in a Magistrate’s Court and the return of an indictment by the Grand Jury against the same person. There is no need for a trial, speedy or otherwise, until an indictment has been returned. Tire return of the indictment and the length of time devoted by the Grand Jury to consideration of the sufficiency of proof are matters exclusively within the competence of the Grand Jury, not the prosecutor.
Defendant, in support of his contention, asserts that the Grand Jury returned its indictment on the same day that the evidence of the crime charged was presented to it. Such coincidence did not preclude the Grand Jury from making a prior independent investigation; nor did it affect the District Attorney’s duty to *316refrain from presenting the matter until, within his discretion, he believed that evidence sufficient to support an indictment was available (Matter of Prentice v. Gulotta, 13 Misc 2d 280).
Irrespective of the allegations of a complaint (here made by one other than the prosecutor) and without regard to its disposition (here defendant waived a hearing), the Grand Jury is fully empowered to investigate and to indict for the same or different crimes (People ex rel. Hirschberg v. Close, 1 N Y 2d 258). The burden to prosecute diligently is imposed on the District Attorney only after an indictment has been returned by the Grand Jury.
Even if time is to be reckoned from the filing of a complaint in the Magistrate’s Court, the facts here at hand do not warrant dismissal of the present indictment as a matter of law. ‘‘ What constitutes a speedy trial is not fixed by the statute in days or months. It depends upon the circumstances of each particular case ” (People v. Hall, 51 App. Div. 57, 62, cited with approval in People v. Prosser, 309 N. Y. 353, 357, 359). Important factors in the determination are: Imprisonment pending trial; relief from anxiety; and prejudice to the defense (People v. Prosser, supra, p. 356).
Here, the defendant never was imprisoned; and he freely admitted his thefts in conjunction with his plea of guilt. The complaint of May 19, 1959 consists of the affidavit by a security officer of the defendant’s employer, in which it is averred, on information and belief, that the theft of $624 was committed during a period of 33 months. The indictment of May 1, 1961 related to specific sales slips which, it was alleged, defendant had altered in order to effectuate his thefts. Defendant was charged with both forgery and larceny. The time involved in ferreting out the specific larcenies (referred to in the stenographic minutes of the argument upon defendant’s motion) which were provable beyond reasonable doubt — larcenies which occurred during the six or seven years that the defendant, while employed as a warehouseman, nibbled away at a vast quantity and variety of merchandise — should not be denigrated.
When the pertinent facts here are compared with those in People v. Alfonso (6 N Y 2d 225, 9 A D 2d 952), where alleged book-makers were denied dismissal despite their incessant demands and motions for a speedy trial from the date of arraignment (on Dec. 9,1955) to adjournment of the trial (to Jan., 1958), affirmance here is required both on the law and in the exercise of discretion.
*317Brennan and Hill, JJ., concur with Hopkins, J.; Beldock, P. J., and Ughetta, J., dissent and vote to affirm, in separate opinions.
Judgment and order reversed on the law, motion granted, indictment and complaint dismissed, and defendant discharged. No questions of fact were considered.